Rozen v Joan & Alan Bernikow Jewish Community Ctr. of Staten Is. (2016 NY Slip Op 05138)





Rozen v Joan & Alan Bernikow Jewish Community Ctr. of Staten Is.


2016 NY Slip Op 05138


Decided on June 29, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 29, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
THOMAS A. DICKERSON
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX, JJ.


2015-05095
 (Index No. 150400/12)

[*1]Ludmila Rozen, respondent, 
vJoan & Alan Bernikow Jewish Community Center of Staten Island, appellant.


Malapero & Prisco LLP, New York, NY (Andrew L. Klauber of counsel), for appellant.
The Law Offices of Yuriy Prakhin, P.C., Brooklyn, NY (Rachel L. Kaylie of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Richmond County (Minardo, J.), dated May 21, 2015, which denied its motion for summary judgment dismissing the complaint.
ORDERED that the order is reversed, on the law, with costs, and the defendant's motion for summary judgment dismissing the complaint is granted.
The plaintiff, a member of the defendant's fitness center, allegedly was injured when she fell as she was attempting to descend from a treadmill. The plaintiff thereafter commenced this action against the defendant to recover damages for personal injuries.
The Supreme Court should have granted the defendant's motion for summary judgment dismissing the complaint. The defendant demonstrated its prima facie entitlement to judgment as a matter of law by submitting, inter alia, the plaintiff's deposition testimony, which demonstrated that the plaintiff was unable to identify the cause of her fall (see Amico v Kasneci, 134 AD3d 969, 970; Viviano v KeyCorp, 128 AD3d 811, 812; Defino v Interlaken Owners, Inc., 125 AD3d 717, 717-718). In opposition, the plaintiff failed to raise a triable issue of fact.
In light of our determination, we need not reach the defendant's remaining contentions.
LEVENTHAL, J.P., DICKERSON, COHEN and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court